In the
    United States Court of Appeals
                 For the Seventh Circuit
                          ____________

No. 07-3883
ZVONKO STEPANOVIC,
                                                         Petitioner,
                                 v.

MICHAEL B. MUKASEY,
                                                        Respondent.
                          ____________
                     Petition for Review of an Order
                 of the Board of Immigration Appeals.
                             No. A79-766-597
                          ____________
         ON MOTION FOR STAY OF RUNNING OF
         VOLUNTARY DEPARTURE PERIOD AND
      RESPONDENT’S OPPOSITION TO PETITIONER’S
     MOTION FOR STAY OF RUNNING OF VOLUNTARY
                 DEPARTURE PERIOD
                          ____________
                       DECEMBER 21, 2007Œ
                          ____________


    Before FLAUM, RIPPLE and ROVNER, Circuit Judges.
  PER CURIAM. This matter is before the court on the
petitioner’s motion for stay of running of voluntary


Œ
    This opinion was released initially in typescript form.
2                                               No. 07-3883

departure period, filed by counsel for the petitioner on
November 30, 2007 and on the respondent’s opposition to
petitioner’s motion for stay of running of voluntary
departure period, filed by counsel for the respondent on
December 13, 2007.
  Voluntary departure is an alternative to removal,
which allows an alien to leave the United States at his or
her own expense within a certain period of time. 8 U.S.C.
§ 1229c(a), (b). Once voluntary departure has been
granted by the immigration service, this court may toll
the voluntary departure period pending appeal. Lopez-
Chavez v. Ashcroft, 383 F.3d 650, 654 (7th Cir. 2004). A
petitioner seeking a stay of voluntary departure must
demonstrate that he is likely to succeed on the merits.
Lopez-Chavez, 383 F.3d at 654-55; Sofinet v. INS, 188 F.3d
703, 706 (7th Cir. 1999).
  Mr. Stepanovic makes no attempt to describe his argu-
ments on appeal, let alone demonstrate that he would
succeed on the merits. Zvonko Stepanovic’s three-para-
graph motion does nothing more than make a general
request for a stay. The motion and attached affidavit from
counsel even fail to state what type of relief Mr. Stepanovic
sought before the immigration courts, noting only that
his “relief application” was denied. This court has repeat-
edly noted that a motion to stay removal that does not
set forth information needed for this court to properly
adjudicate the matter will be denied. See Zheng v. Mukasey,
No. 07-3673, 2007 U.S. App. LEXIS 26137 (7th Cir. Nov. 9,
2007); Koutcher v. Gonzales, 494 F.3d 1133, 1134 (7th Cir.
2007). A bare-bones motion seeking a stay of voluntary
departure is equally unhelpful. Without more information,
this court cannot assess the likelihood that Mr. Stepanovic
could succeed in demonstrating that the BIA erred by
dismissing his appeal.
No. 07-3883                                               3

 Accordingly, it is ordered that this motion is denied.
                                          MOTION DENIED
A true Copy:
      Teste:

                        _____________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                  USCA-02-C-0072—1-4-08